     Case 2:15-cv-09441-PA-AS Document 138 Filed 02/20/20 Page 1 of 7 Page ID #:2193

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 15-9441 PA (ASx)                                          Date    February 20, 2020
 Title             John Q. Rodgers v. United States of America



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - MINUTE ORDER

       Before the Court is Plaintiff John Q. Rodgers’ (“Rodgers”) Post-Remand Brief. (Dkt. No. 136.)
The United States (the “Government”) filed a Response to Plaintiff’s Post-Remand Brief. (Dkt. No.
137.) Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court finds
this matter appropriate for decision without oral argument.

I.       PROCEDURAL AND FACTUAL HISTORY

        On December 7, 2015 Rodgers filed a Complaint for a refund and abatement of tax penalties.
(Dkt. No. 1.) In his Complaint, Rodgers alleged the Government “made 14 assessments of $5,000 each
(totaling $70,000) against Rodgers pursuant to IRC section 6694(b) based on the purported manner in
which he prepared tax returns for the years 2009 and 2010 for three corporations [Rossmith, Ross Pac,
and Freshtech] and two individuals [Scott Keller (“Keller”) and Joseph Ross (“Ross”)].” (Id. ¶ 2.)
Rodgers “paid $10,500” and then “filed refund claims with the Internal Revenue Service (‘IRS’)
pursuant to IRC section 6694(c)(1).” (Id. ¶ 3.) Rodgers argues his claims were not acted upon by the
Government, and he filed this Complaint seeking “a refund of the amounts he paid,” and an “abatement
of the uncollected portions of the penalties in the sum of $59,500.” (Id. ¶¶ 5-6.)

        On March 3, 2016, the Government filed an Answer and Counterclaim. (Dkt. No. 12.) In its
Counterclaim, the Government alleged that “[o]n May 4, 2015, the IRS assessed a penalty in the amount
of $35,000 against [Rodgers] under IRC § 6694 pertaining to tax returns prepared by [Rodgers] for tax
year 2009” and “[o]n May 4, 2015, the IRS assessed a penalty in the amount of $35,000 against
[Rodgers] under IRC § 6694 pertaining to tax returns prepared by [Rodgers] for tax year 2010.” (Id. ¶¶
6-7.) The Government argued Rodgers incurred these penalties because on the tax returns at issue he
either (1) “[e]ngaged in a willful attempt . . . to understate the liability for tax on the return; or”
(2) “[e]ngaged in a reckless or intentional disregard [of the] rules and regulations.” (Id. ¶ 8.) The
Government asked this Court to enter judgment against Rodgers as to these penalties in the amount of
$61,034.48 plus statutory accrual and interest.” (¶ 16.)

        On June 13, 2017 this Court held a bench trial. Following the trial, the Court entered judgment
against Rodgers and in favor of the Government “on the Complaint for Refund and Abatement of Tax
Penalties filed by Rodgers,” and entered judgment in favor of the Government and against Rodgers on

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 7
  Case 2:15-cv-09441-PA-AS Document 138 Filed 02/20/20 Page 2 of 7 Page ID #:2194

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 15-9441 PA (ASx)                                          Date    February 20, 2020
 Title          John Q. Rodgers v. United States of America

the Government’s Counterclaim. (Dkt. No. 114.) The Court awarded the Government $61,034.36 as of
March 9, 2016. (Id.)

        In reaching this conclusion, the Court found Rodgers “willfully understated the tax on Ross’s
2009 and 2010 tax returns or, alternatively, recklessly or intentionally disregarded the home-mortgage-
interest limitation when preparing the return,” and Rodgers “willfully understated the tax on Keller’s
2009 and 2010 tax returns or, alternatively, recklessly or intentionally disregarded the passive-activity-
loss limitation.” (Dkt. No. 113 at 25-27.) In addition, this Court found Rodgers “willfully understated
the tax on the 2009 and 2010 tax returns for Rossmith and Ross Pac, and the 2010 tax return for
Freshtech.” (Id. at 27-32.) In reaching this conclusion, this Court found that “[t]he definition of
willfulness under IRC § 6694(b)(2)(A), which is not otherwise defined by statute, includes reckless
disregard.” (Id. 23) (citing Safeco Ins. Co. v. Burr, 551 U.S. 47, 57 (2007)).

         On appeal, the Ninth Circuit held this Court “applied the wrong definition of ‘willful’ in
§ 6694(b)(2)(A).” Rodgers v. United States, 772 Fed. Appx. 555, 555 (9th Cir. 2019). The Ninth
Circuit found “willfulness under § 6694(b)(2)(A) requires ‘a conscious act or omission made in the
knowledge that a duty is therefore not being met.’” Id. (citing Richey v. IRS, 9 F.3d 1407, 1411 (9th
Cir. 1993)). The Ninth Circuit remanded this case for this Court to “reconsider . . . whether the penalties
predicated solely on violations of § 6694(b)(2)(A) - the penalties assessed for the tax returns of
Rossmith, Ross Pac, and Freshtech - remain justified in light of the evidence adduced at trial.” Id. The
Ninth Circuit affirmed this Court’s findings “concerning the penalties assessed under § 6694(b)(2)(B)
for the Keller and Ross personal returns.” Id. (citing 26 U.S.C. § 6694(b)(2)(B) (“authorizing penalties
based on ‘reckless or intentional disregard’ of tax ‘rules or regulations’”)). The Ninth Circuit agreed
with this Court that, as to the Keller and Ross personal returns, “Rodgers knew the applicable rules; had
all the information necessary to evaluate and apply the rules; but, ultimately, failed to apply the rules,
resulting in an understatement on the Keller and Ross returns.” Id. The Ninth Circuit also found this
court “considered Rodgers’ explanation for failing to apply the rules – that he did so inadvertently – and
rejected it as not credible.” Id.

        On September 16, 2019, Rodgers and the Government (jointly the “Parties”) filed a Joint Status
Report following remand from the Ninth Circuit. (Dkt. No. 127.) The Court set a briefing schedule
ordering the Parties to file opening briefs by November 4, and response briefs by November 25, 2019.
(Dkt. No. 128.) The Government filed an opening brief. (Dkt. No. 129.) Rodgers did not. On
December 12, 2019, the Court issued an Order and Judgment affirming the Court’s prior judgment in
favor of the United States. (Dkt. Nos. 131, 132.) On December 23, 2019, Rodgers filed a Motion for
Relief from Judgment (Dkt. No. 133), which this Court granted (Dkt. No. 135). Both Parties have now
filed post-remand briefing. (Dkt. Nos. 136, 137.)

II.      LEGAL STANDARD

         For Rodgers to be liable for the penalty under IRC § 6694(b)(2)(A), the Government must
         establish that:

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 2 of 7
     Case 2:15-cv-09441-PA-AS Document 138 Filed 02/20/20 Page 3 of 7 Page ID #:2195

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
     Case No.   CV 15-9441 PA (ASx)                                          Date    February 20, 2020
     Title      John Q. Rodgers v. United States of America

                 a.     Rodgers is a tax-return preparer as defined in IRC § 7701(a)(36);

                 b.     The tax returns prepared by Rodgers contained an understatement
                        of tax; and

                 c.     Rodgers’ conduct in the preparation of the tax return was a willful
                        attempt in any manner to understate the liability for tax on the
                        return.

         The only issue on remand is whether Rodgers’ conduct was “willful.” For purposes of IRC
§ 6694(b), the Ninth Circuit has held that willfulness “requires a conscious act or omission made in the
knowledge that a duty therefore is not being met.” Rodgers, 772 Fed. Appx. at 555. “Willful blindness
is tantamount to knowledge.” Lenz v. Universal Music Corp., 07-cv-03783, 2013 WL 271673, at *7
(N.D. Cal. Jan. 24, 2013), see also Luvdarts, LLC v. AT & T Mobility LLC, 710 F.3d 1068, 1073 (9th
Cir. 2013) (“Willful blindness of specific facts would establish knowledge.”); United States v. Heredia,
483 F.3d 913, 918 n. 4 (9th Cir. 2007) (en banc) (distinguishing willful blindness from recklessness or
negligence and clarifying that “[a] willfully blind defendant is one who took deliberate action to avoid
confirming suspicions of criminality”). Two requirements must be met in order for the doctrine of
willful blindness to apply. “First the defendant must subjectively believe that there is a high probability
that a fact exists. Second, the defendant must take deliberate actions to avoid learning of that fact.”
Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 756 (2011). “These requirements give willful
blindness an appropriately limited scope that surpasses recklessness and negligence.” Id.

       Willfulness does not require a showing of an evil or bad motive. United States v. Pomponio, 429
U.S. 10, 12 (1976); see also United States v. Easterday, 564 F.3d 1004, 1005-06 (9th Cir. 2009) (finding
the Supreme Court in Pomponio rejected “any such definition of willfulness in the tax statutes” that
“included some element of evil motive”).

       Finally, willfulness “may be inferred from all the facts and circumstances of a defendant’s
conduct.” United States v. Cook, 261 Fed. Appx. 52, 53 (9th Cir. 2007). The Government bears the
burden of proof in determining whether Rodgers acted willfully. See 26 U.S.C. § 7427.

III.         DISCUSSION

       The Court has reconsidered the evidence adduced at trial regarding the tax returns Rodgers filed
for Rossmith, Ross Pac and Freschtech, as well as the parties’ additional briefing. The Court finds that,
under the Ninth Circuit’s definition of “willful,” and the doctrine of willful blindness, the Government
has shown by a preponderance of the evidence1/ that Rodgers, a highly experienced tax professional,


1/
       Rodgers argues in his Post-Remand Brief that “the appropriate standard of proof is a clear and
convincing standard rather than preponderance of the evidence.” (Dkt. No. 136 at 8.) Rodgers
previously made this argument, and this Court rejected it. (See Dkt. No. 113, Findings of Fact and
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 3 of 7
  Case 2:15-cv-09441-PA-AS Document 138 Filed 02/20/20 Page 4 of 7 Page ID #:2196

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 15-9441 PA (ASx)                                          Date   February 20, 2020
 Title          John Q. Rodgers v. United States of America

knew there was a high probability that he understated the tax on the 2009 and 2010 tax returns for
Rossmith and Ross Pac, and the 2010 tax return for Freschtech, and took deliberate actions to avoid
learning of, and therefore remaining willfully blind, of these facts.

      The evidence at trial shows that Rodgers understated tax on the corporate returns he filed. As
adduced at trial:

         The 2009 Rossmith tax return prepared by Rodgers:

                 1.     Did not report as income $422,969.27 Rossmith received from
                        Ross Pac and Freshtech;
                 2.     Overstated its deduction for salaries and services / consulting /
                        1099s by $152,112.92;
                 3.     Overstated its deduction for taxes and licenses by $88,694.49;
                 4.     Overstated its deduction for advertising expenses by including
                        $3,201.62 for membership dues at the Manhattan Beach Country
                        Club; and
                 5.     Overstated its rental deduction by including expenses for Keller’s
                        rental property, which had no relation to Rossmith’s business.

(Dkt. No. 113 ¶ 26.)

         The 2009 Ross Pac tax return prepared by Rodgers:

                 1.     Included claimed expenses for officers - placed in the costs-of-
                        goods sold expenses - of $86,841.52 that were not incurred by
                        Ross Pac;
                 2.     Included a $212,000 transfer of funds from Ross Pac to Rossmith
                        in the costs-of-goods-sold expenses when Ross Pac did not
                        purchase goods from Rossmith; and
                 3.     Included claimed expenses for payroll taxes, which were $2,712.71
                        in excess of what Ross Pac actually contributed to payroll taxes.


Conclusions of Law, at 23, ¶ 9 (“The preponderance-of-the-evidence standard applies to the penalty
provisions of IRC § 6694(b). See Herman & MacLean v. Huddleston, 459 U.S. 375, 389 (1983); United
States v. Kapp, 564 F.3d 1103, 1009 (9th Cir. 2009)”).) Rodgers did not raise this argument on appeal,
and has thus waived it. See Milgard Tempering, Inc. v. Selas Corp. of America, 902 F.2d 703, 715 (9th
Cir. 1990) (“a court is generally precluded from reconsidering an issue previously decided by the same
court, or a higher court in the identical case”); Munoz v. Imperial County, 667 F.2d 811, 817 (9th Cir.
1982 (“We need not and do not consider a new contention that could have been but was not raised on the
prior appeal.”); Jimenez v. Franklin, 680 F.3d 1096, 1099-1100 (9th Cir. 2012) (holding argument that
was not raised on prior appeal was waived and could not be relitigated).
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 4 of 7
  Case 2:15-cv-09441-PA-AS Document 138 Filed 02/20/20 Page 5 of 7 Page ID #:2197

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 15-9441 PA (ASx)                                         Date    February 20, 2020
 Title          John Q. Rodgers v. United States of America

(Id. ¶ 27.)

         The 2010 Rossmith tax return prepared by Rodgers:

                 1.     Did not report as income $498,641.85 Rossmith received from
                        Ross Pac and Freschtech;
                 2.     Overstated its deduction for dues and subscription expenses by
                        including $455.38 for membership dues at the Manhattan Beach
                        Country Club; and
                 3.     Overstated its rental deduction by including $326.64 it paid in
                        expenses for Keller’s rental property, which had no relation to
                        Rossmith’s business.

(Id. ¶ 28.)

         The 2010 Ross Pac tax return prepared by Rodgers:

                 1.     Overstated its rent deduction by $63,432.76;
                 2.     Overstated its deduction for dues and subscriptions by $2,275.75;
                        and
                 3.     Overstated its deduction for supplies, repairs, and maintenance by
                        $9,971.24.

(Id. ¶ 29.)

         The 2010 Freschtech tax return prepared by Rodgers:

                 1.     Overstated its rent deduction by $48,091.88;
                 2.     Overstated its deduction for dues and subscriptions by $823.42;
                        and
                 3.     Overstated its deduction for supplies, repairs, and maintenance by
                        $7,624.02.

(Id. ¶ 30.)

       The evidence further shows Rodgers knew there was a high probability he was making
understatements on the companies’ tax returns, and took deliberate actions to avoid learning of these
understatements.

        First, the evidence shows that Rodgers, and others at his firm, directed Dana Styck, the
bookkeeper for Rossmith, Ross Pac, and Freshtech to make changes to the companies’ general ledgers in
order to have those ledgers reflect losses that never occurred. However, in the preparation of the tax
returns, Rodgers and his associates never looked at the general ledgers. (Id. ¶¶ 31(k), 75.) For example,
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 5 of 7
  Case 2:15-cv-09441-PA-AS Document 138 Filed 02/20/20 Page 6 of 7 Page ID #:2198

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 15-9441 PA (ASx)                                         Date    February 20, 2020
 Title          John Q. Rodgers v. United States of America

Rodgers directed Styck to classify a $212,000 payment from Ross Pac to Rossmith as costs-of-goods
sold in the general ledgers, when Ross Pac did not purchase any goods from Rossmith. (Id. ¶ 31(i).) By
improperly inflating Ross Pac’s costs-of-goods sold in this manner, Ross Pac, through Rodgers’
direction, improperly reduced its taxable income. (Id.) As another example, Styck, at the direction of
Rodgers, renamed Rossmith’s “suspense account” - a temporary holding account for transactions for
which the bookkeeper needs additional guidance from an accountant to properly categorize funds - to
“corporate-operating expenses.” (Id. ¶ 61.) Despite directing Styck to make these changes to the
companies’ general ledgers, neither Rodgers nor his associates ever reviewed the general ledgers when
preparing the tax returns at issue. (Id. ¶ 31(k).)

       Further, in preparing the above tax returns, Rodgers did not follow his standard operating
procedures in order to avoid raising any red flags as to these tax returns. Although it was Rodgers’
standard practice to have a second person other than himself review the tax returns after the initial
preparation of the tax returns, he did not require a second person to review the Freschtech, Rossmith,
and Ross Pac tax returns. (Id. ¶¶ 65-66.) Alla Troitskaya, a tax return preparer employed by Rodgers,
was the initial reviewer for the 2009 and 2010 Rossmith, Ross Pac, and Freshtech tax returns. (Id. ¶¶ 14,
66.) Rodgers assigned the preparation of these returns to Troitskaya even though she had no prior
experience in the preparation of these type of returns and viewed them as very complicated. (Id. ¶ 66.)
After Troitskaya completed her tasks regarding these tax returns, the tax returns were given directly to
Rodgers for his review, rather than to another person, as was the typical procedure. (Id.) Again, neither
Troitskaya nor Rodgers ever reviewed the general ledgers to confirm the proper deductions were being
made, despite there being no impediment to Rodgers requesting the general ledgers of the companies had
he chosen to do so. (Id. ¶¶ 68-69.)

        In addition, despite the apparent difficulties Rossmith and Ross Pac experienced in attempting to
characterize income and expense items, Rodgers never asked for supporting documentation. (Id. ¶ 73.)
Regarding Rossmith’s 2009 return, Rossmith’s profit-and-loss statement had no fewer than four
iterations. (Id. ¶ 71.) These iterations were necessary because the initial profit-and-loss statements had
negative balances indicating that income and expense items were not adequately characterized. (Id.
¶ 72.) Although to a trained tax preparer such as Rodgers, a negative balance on a profit-and-loss
statement signifies something amiss necessitating further inquiry by the preparer, Rodgers did not
inquire further by asking for additional documents to clarify these discrepancies. (Id. ¶¶ 57, 73.)

        The Court finds that, based on the evidence adduced at trial, Rodgers knew there was a high
probability that he was understating the tax on the 2009 and 2010 tax returns for Rossmith and Ross Pac,
and the 2010 tax return for Freschtech. In addition, Rodgers took deliberate actions to avoid learning of
these facts. Thus, Rodgers’ conduct pertaining to these tax returns was willful under IRC § 6694(b).
See, e.g., U.S. v. Grumka, 728 F. 2d 794, 797 (6th Cir. 1984) (circumstantial evidence as well as
defendant’s prior tax-paying history and advice concerning the need to file proper tax returns constitutes
evidence to establish element of willfulness); U.S. v. Diamond, 788 F.2d 1025, 1030 (4th Cir. 1986)
(“[T]here was substantial circumstantial evidence to support the trial court’s conclusion that Diamond
intended to file false returns. The evidence established, among other things, Diamond’s education and
professional experience, suggesting an extraordinary sophistication with respect to tax matters; that
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 6 of 7
  Case 2:15-cv-09441-PA-AS Document 138 Filed 02/20/20 Page 7 of 7 Page ID #:2199

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 15-9441 PA (ASx)                                         Date   February 20, 2020
 Title          John Q. Rodgers v. United States of America

Diamond reported trading losses in prior and subsequent years as capital losses . . .; that Diamond
directed Robertshaw to withhold additional taxes from his wages . . . in order to avoid the estimated
payment penalty he had incurred in prior years . . .; [and] the false characterization of his trading
activity.”)

                                               Conclusion

        For all of the foregoing reasons, the Court affirms its prior conclusion that Rodgers shall take
nothing by way of his Complaint, and the Government shall prevail on its Counterclaim. The Court
affirms the assessment of the penalties against Rodgers pursuant to 26 U.S.C. § 6694(b). The Court will
issue a Judgment consistent with this Order.

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 7 of 7
